DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 20 – 41 are currently pending in this application.
	Claims 31-32 are canceled as filed on 04/06/2021.
	Claims 40-41 are new as filed on 04/06/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,469,309, hereinafter 309. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claim 20, 309 taught a method, comprising: dividing a historical alert dataset into subsets of alert data (column 18, lines 8-12, the wherein the historical alert dataset comprises alert data indicative of a plurality of types of alerts generated by a computing system (column 18, lines 25-27); determining a first amount of overlap in the historical alert dataset in which a first alert type and a second alert type both occur (column 18, lines 25-27); determining a total amount of the historical alert dataset in which the first alert type occurs (column 18, lines 28-48, the ratio to total); and determining a pairwise probability based at least in part on a ratio between the first amount and the total amount (column 18, lines 28-48); identifying a relationship between the first alert type and the second alert type based at least in part on the pairwise probability being greater than a probability threshold (column 18, lines 28-48); and updating a visualization of the historical alert dataset to indicate the relationship (column 18, lines 56-58).
With respect to claim 30, 309 taught a tangible, non-transitory, computer-readable medium having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations (column 20, lines 5-8) comprising: receiving a historical alert dataset comprising a plurality of indications of a plurality of alerts (column 14, lines 9-35), wherein each indication of the plurality of indications corresponds to a configuration item and a timestamp (column 20, lines 9-35, where the predefined time window requires the timestamps); dividing the historical alert dataset to form subsets of alert data having equal time windows (column 20, lines 9-35, where the predefined time window requires the timestamps); determining an amount of co-occurrence of a first alert type and a second alert type over the historical alert dataset, wherein the amount of co-occurrence corresponds to a respective number of the subsets of alert data that respectively comprise the first alert type and the second alert type (column 20, lines 9-35, where the interdependencies contain the co-occurrences); determining a total number of the subsets of alert data in which the first alert type occurs (column 20, lines 9-35, the ratio/total); and determining a frequency parameter value based at least in part on the amount of co-occurrence and the total number of the subsets of alert data in which the first alert type occurs (column 20, lines 9-35); determining a relationship between the first alert type and the second alert type based at least in part on the frequency parameter value being greater than a frequency parameter threshold value (column 20, lines 9-35); and updating a visualization of the historical alert dataset to indicate the relationship (column 20, lines 45-49).
With respect to claim 35, 309 taught a system for grouping alerts generated by monitoring of a device in a computer network (column 20, lines 37-41), the system comprising: a processor (column 20, lines 5-9); and a memory (column 20, lines 5-9) configured to store instructions executable by the processor that, when executed by the processor, cause the system to perform operations comprising: identifying an event pattern within historical alert data independent of known dependency relationships between devices of the computer network, wherein the event pattern is based on a likelihood of a relationship between alert types of the historical alert data (column 20, lines 9-35), and wherein the likelihood is determined based at least in part on a ratio of a total number of occurrences of a respective alert pair with respect to a total number of occurrences of a given alert of the respective alert pair (column 20, lines 9-35, the total/ratio metric); and assigning a current alert to an alert group by matching the current alert to the event pattern (column 20, lines 37-41); and generating, via a presentation module, a graphical display region configured to present the alert group (column 20, lines 42-44).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-39 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valadarsky et al. (Patent No. US 7,043,661 B2), hereinafter Valadarsky.

2.	With respect to claim 20, Valadarsky taught a method, comprising: dividing a historical alert dataset into subsets of alert data (column 2, lines 14-15, where the 

3.	As for claim 21, it is rejected on the same basis as claim 20.  In addition, Valadarsky taught receiving data corresponding to an alert stream; and using the relationship to group a subset of alerts from the alert stream in an alert group (column 2, lines 14-15, where the time + behavior = represents relationships). 

4.	As for claim 22, it is rejected on the same basis as claim 21.  In addition, Valadarsky taught maintaining a time window corresponding to a duration of time (column 2, lines 14-17), wherein the duration of time characterizes each of the subsets in the historical alert dataset (column 2, lines 14-17); after identifying the relationship, receiving the first alert comprising a first alert type at a time within the time window (column 2, lines 14-17), wherein the first alert type comprises the first configuration item, the first alert metric or both (column 15, lines 19-27); in response to receiving the first alert, determining to group the first alert in the alert group based at least in part on the relationship (column 2, lines 14-17); and receiving a second alert comprising the first alert type at a time after the time window; and in response to receiving the second alert, not grouping the second alert into the alert group (column 2, lines 14-15, where the time 

5.	As for claim 23, it is rejected on the same basis as claim 20.  In addition, Valadarsky taught determining an additional relationship when an amount of alerts comprising the first alert, the second alert, or both, is greater than an avalanche threshold; receiving data corresponding to an alert stream; and determining a union between the relationship and the additional relationship to group a subset of alerts from the alert stream into an alert group (column 16, lines 52-59, where the different ratio, where the avalanche threshold is the cluster threshold, and is taught under broadest reasonable interpretation as a certain amount of correlation to a specific root cause, being greater than a specific threshold relating to the cluster, is how a root cause is determined.  See also, lines 60-67.  Furthermore, the mathematical union is the set of all elements in the collection, which in this case is the co-occurring/related events).

6.	As for claim 24, it is rejected on the same basis as claim 23.  In addition, Valadarsky taught determining the amount of alerts over a duration of time, wherein the duration of time is based at least in part on a product of a value associated with arrival times of consecutive historical alerts and a factor value (column 2, lines 14-15, where the behavior is the factor and the alerts are historical alerts are they are utilized in the historical correlation).



8.	As for claim 26, it is rejected on the same basis as claim 20.  In addition, Valadarsky taught receiving data corresponding to an alert stream; determining that the relationship matches a respective alert of the alert stream based at least in part on an alert type of the respective alert or a pattern of the respective alert matching that of the relationship; in response to the relationship matching the respective alert of the alert stream, determining that a time window associated with the respective alert is active; and in response to determining that the time window is active, adding the respective alert to an alert group corresponding to the relationship and the time window (column 2, lines 14-15, where the action of an active time window is given in order to properly group the alerts based on time and behavior).



10.	As for claim 28, it is rejected on the same basis as claim 20.  In addition, Valadarsky taught wherein identifying the relationship between the first alert type and the second alert type based at least in part on the conditional probability being greater than the probability threshold comprises: setting the probability threshold to a first value to generate a first probability threshold (column 16, lines 52-67, where establishing the baseline probability threshold is given under broadest reasonable interpretation); identifying a first relationship using the first probability threshold; setting the probability threshold to a second value to generate a second probability threshold, wherein the second value is greater than the first value; identifying a second relationship using the second probability threshold; and identifying the relationship between the first alert type and the second alert type to correspond to the second relationship (column 14, lines 59-62, where the second probability threshold is generated when the system decides to use the second probability value under broadest reasonable interpretation).

11.	As for claim 29, it is rejected on the same basis as claim 28.  In addition, Valadarsky taught wherein identifying the first relationship using the first probability threshold comprises: filtering a plurality of pairwise probabilities associated with the first alert type, the second alert type, and a third alert type; and using the first probably 

12.	With respect to claim 30, Valadarsky taught a tangible, non-transitory, computer-readable medium having stored thereon program instructions that, upon execution by a computing device, cause the computing device to perform operations (column 1, lines 49-50) comprising: receiving a historical alert dataset comprising a plurality of alerts (column 2, lines 14-15, where the groups are the subsets.  See also, column 4, lines 49-52.   Furthermore, the historical alert data can be seen in column 22, lines 21-31) wherein alert data is generated at least in party by monitoring an operating condition of a portion of a computing network and generating an alert when an alert metric associated with the operating condition crosses a threshold value (column 3, lines 51-56, where the different fault types are different alarm types and the groups are configuration items.  Furthermore, the different root causes of column 16, lines 54-60 that are provided are also alert types), and wherein the portion of the computing network is represented using one or more configuration items in a configuration management database (column 15, lines 4-27, where the peak event is the alert that the system utilizes for alarm generation); dividing the historical alert dataset to form subsets of alert data having equal time windows (column 10, line 39, where the grouping 

13.	As for claim 31, it is rejected on the same basis as claim 30.  In addition, Valadarsky taught wherein the frequency parameter value is configured to indicate a likelihood of the first alert type being related to the second alert type (column 16, lines 52-67, where the ratio is the frequency and the probability correlation, based on the ratio, is the indication). 

14.	As for claim 32, it is rejected on the same basis as claim 30.  In addition, Valadarsky taught wherein the frequency parameter value is configured to indicate a likelihood of the first alert type being related to the second alert type (column 16, lines 52-67, where the ratio is the frequency and the probability correlation, based on the ratio, is the indication). 

15.	As for claim 33, it is rejected on the same basis as claim 30.  In addition, Valadarsky taught wherein the historical alert dataset is associated with a plurality of configuration items (column 8, lines 18-38, where the correlation data correlates the parent alert with a child alert, the parent being the cause of the child alert in accordance with column 6, lines 20-23, 30-33, where the configuration items are the devices of column 6, lines 62-66). 



17.	With respect to claim 35, Valadarsky taught system for grouping alerts (column 15, lines 4-27), wherein alert data is generated at least in part by monitoring an operating condition of a computing network that corresponds to one or more of a plurality of configuration items and generating an alert when an alert metric associated with the operating condition crosses a threshold value (column 15, lines 4-27, where the alarms are monitored), the system comprising: a processor (figure 2); a memory configured to store instructions executable by the processor that, when executed by the processor, cause the system to perform operations (figure 2) comprising: determining a conditional probability indicative of a likelihood of a relationship between a first alert and a second alert based at least in part on a ratio, wherein the ratio compares a first number of occurrences indicative of when the first alert and the second alert co-occur within a plurality of subsets of the alert data to a second number of occurrences of the 

18.	As for claim 36, it is rejected on the same basis as claim 35.  In addition, Valadarsky taught prioritizing the alert group with respect to an additional alert group in a visualization rendered on a graphical user interface based at least in part on respective severities of alerts associated with the alert group (column 16, lines 52-67, where the cluster represents a plurality of groups in accordance with column 2, lines 14-15, and wherein the user interface display can be seen in column 9, lines 60-63 & column 10, lines 10-14).

19.	As for claim 37, it is rejected on the same basis as claim 35.  In addition, Valadarsky taught determining the event pattern based at least in part on an intersection of a first subset of the alerts identified in an avalanche of alerts with a second subset of the alerts identified based at least in part on the likelihood (column 16, 

20.	As for claim 38, it is rejected on the same basis as claim 37.  In addition, Valadarsky taught identifying the avalanche of alerts at least in part by assigning a score to an additional intersection of a total number of alert intersections and of a total number of alerts in the avalanche of alerts (column 16, lines 52-67, where the process is repeated).

21.	As for claim 39, it is rejected on the same basis as claim 38.  In addition, Valadarsky taught identifying the event pattern when the score of the additional intersection is greater than an avalanche pattern threshold parameter (column 16, lines 52-67, where the probability is the threshold and the cluster is the avalanche of data).

22.	As for claim 41, it is rejected on the same basis as claim 35.  In addition, Valadarsky taught wherein the first type of alert corresponds to a first configuration item, a first alert metric, or both, and wherein the second type of alert corresponds to a . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Valadarsky, in view of Bose et al. (Pre-Grant Publication No. US 2012/0259962 A1), hereinafter Bose.

22.	As for claim 40, it is rejected on the same basis as claim 30.  However, Valadarsky did not explicitly state wherein the alert metric comprises an amount of memory utilization, an amount of CPU utilization, an amount of server traffic, or any combination thereof.  On the other hand, Bose did teach wherein the alert metric .

Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.

23.	The rejection under 35 U.S.C. 112 has been removed based on the current amendments.

24.	Interview Summary: the examiner indicated “By specifying what an alert encompasses, the limitation could potentially overcome the rejection under 35 U.S.C. 102. No official agreement was reached.”  However, it is believed that the applied amendments, as well as the newly identified and cited portions of Valadarsky, in combination, do not overcome the current rejection under 35 U.S.C. 102.

Valadarsky appears to merely compare “various probable causes” to identify a root cause and is silent to comparing co-occurrences of alerts.”  However, the newly cited portions of Valadarsky show the co-occurrences (column 15, lines 4-50, where the alarms are connected by having the same route cause within the same time period).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452